138 Nev., Advance Opinion
                         IN THE SUPREME COURT OF THE STATE OF NEVADA


                  UBER TECHNOLOGIES, INC., A                                No. 82556
                  CORPORATION; RASIER, LLC, A
                  CORPORATION; AND RASIER-CA,
                  LLC,
                  Appellants,                                                 FilLED
                  vs.
                  MEGAN ROYZ, AN INDIVIDUAL; AND                              SEP 29 2022
                  ANDREA EILEEN WORK, AN                                 CL
                                                                              ELI

                  INDIVIDUAL,                                            BY
                                                                                IEF DEPUTY CLERK
                  Respondents.



                                 Appeal from a district court order denying a motion to compel
                  arbitration.    Eighth Judicial District Court, Clark County; Timothy C.
                  Williams, Judge.
                                 Reversed and remanded with instructions.


                  Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC, and D. Lee Roberts, Jr.,
                  and Ryan T. Gormley, Las Vegas; Wilson, Elser, Moskowitz, Edelman &
                  Dicker, LLP, and Karen L. Bashor and Douglas M. Rowan, Las Vegas,
                  for Appellants.

                  Glancy Prongay & Murray LLP and Kevin Francis Ruf and Natalie
                  Stephanie Pang, Los Angeles, California; Quirk Law Firm and Trevor M.
                  Quirk, Las Vegas,
                  for Respondents.




                  BEFORE THE SUPREME COURT, EN BANC.




SUPREME COURT
      OF
    NEVADA
                                                                                        3 crel
10) 1947A 44gOo
                                                  OPINION

                By the Court, SILVER, J.:
                            Where the Federal Arbitration Act (FAA), 9 U.S.C. § 1-16,
                governs an arbitration agreement, state courts are compelled to follow that
                act and any federal law construing it. Under Nevada law, district courts
                typically decide the threshold question of whether a dispute is subject to an
                arbitration agreement. See Clark Cty. Pub. Emps. Ass'n v. Pearson, 106
                Nev. 587, 590, 789 P.2d 136, 137 (1990). But the FAA allows the parties to
                agree that the arbitrator will resolve threshold arbitrability questions, and
                in Henry Schein, Inc. v. Archer & White Sales, Inc., the United States
                Supreme Court unanimously held that where the parties so contract, the
                court must enforce that agreement and refer the case to the arbitrator to
                determine threshold issues of arbitrability, even if the court believes the
                arbitration agreement cannot apply to the dispute at hand.            U.S.
                   , 139 S. Ct. 524, 527-28, 531 (2019).
                            We are bound by this precedent in regard to contracts governed
                by the FAA, and we therefore hold that where an arbitration agreement
                delegates the threshold question of arbitrability to the arbitrator, the
                district court must refer the case to arbitration even if the district court
                concludes the dispute is not subject to the arbitration agreement. Because
                the arbitration agreement here is governed by the FAA and included a
                delegation clause that clearly and unmistakably delegated the threshold
                question of arbitrability to the arbitrator, the district court erred by denying
                the motion to compel arbitration on the basis that the arbitration agreement
                did not cover the dispute. We therefore reverse the district court's order
                and direct the court to refer the case to arbitration.



SUPREME COURT
        OF
     N EVADA
                                                       2
,o, ,v47A
                                                  FACTS
                            Appellants Uber Technologies, Inc., and its affiliates, Rasier,
                LLC, and Rasier-CA, LLC (collectively Uber), are technology companies
                that created the "Uber app." The Uber app is a software application that
                allows a person to hire an independent driver to take them to their desired
                destination. To use the Uber app, riders must first create an account, and
                as part of this process, users must consent to Uber's terms and conditions.
                            Pertinent here, Uber's terms and conditions include an
                arbitration agreement that provides that all disputes with Uber will be
                resolved through arbitration and that the FAA governs the arbitration
                agreement's interpretation and enforcement. The arbitration agreement
                explains that arbitration will be in accordance with the American
                Arbitration Association's (AAA) rules and additionally includes the
                following delegation clause:
                            The parties agree that the arbitrator ("Arbitrator"),
                            and not any federal, state, or local court or
                            agency, shall have exclusive authority to resolve
                            any disputes relating to the interpretation,
                            applicability, enforceability, or formation of this
                            Arbitration Agreement, including that any part of
                            this Arbitration Agreement is void or voidable. The
                            arbitrator shall also be responsible for determining
                            all threshold arbitrability issues, including issues
                            relating to whether the Terms are unconscionable
                            or illusory and any defense to arbitration, including
                            waiver, delays, laches, or estoppel.
                The arbitration agreement also includes a severability clause providing that
                if any portion of the agreement is found to be unenforceable, that portion
                shall be severed from the agreement such that it does not invalidate the
                remainder thereof.



SUPREME COURT
         OF

     N EVADA
                                                     3
(0) 19,17A
                            Andrea Work and Megan Royz, respondents here, both
                downloaded the Uber app and created accounts in 2015 and 2016,
                respectively. On February 22, 2018, Work ordered a ride for herself and
                Royz through the Uber app. While Work and Royz were riding in the Uber,
                their driver rear-ended another Uber driver who was executing a U-turn.
                Work and Royz subsequently filed a personal injury lawsuit against both
                drivers and Uber.
                            Uber moved to compel arbitration, arguing that Work and Royz
                had agreed to arbitrate their claims and, moreover, that the arbitration
                agreement included a delegation clause requiring the arbitrator to resolve
                disputes related to the arbitration agreement's existence, interpretation, or
                enforceability. Work and Royz opposed Uber's motion, arguing that their
                claims did not fall within the scope of the arbitration agreement and that
                the agreement was unenforceable against Royz because she did not use the
                Uber app to request the ride.       The district court denied the motion,
                concluding that the arbitration agreement focused on the terms of service,
                not car accidents, and thus does not plainly provide that the parties agreed
                to submit this particular dispute to arbitration. The district court also
                determined that the arbitration agreement was not enforceable against
                Royz because she did not use the Uber app to request the ride.
                            Uber moved for reconsideration, asserting that the United
                States Supreme Court's decision in Schein requires the threshold issue of
                arbitrability to be resolved by the arbitrator rather than the district court,
                where, as here, the arbitration agreement contains a delegation clause. The
                district court denied that motion as well, reasoning that the delegation
                clause, read in conjunction with Uber's terms and conditions, does not cover
                motor vehicle accident disputes. Uber appeals.

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                                                       DISCUSSION
                                    The question before us is whether the delegation clause in the
                       parties' arbitration agreement required the arbitrator to determine the
                       threshold issue of arbitrability, or whether the district court could rnake
                       that determination. We review de novo the district court's decision to deny
                       the motion to compel arbitration. See Masto v. Second Judicial Dist. Court,
                       125 Nev. 37, 44, 199 P.3d 828, 832 (2009).
                       A district court may not decline to apply a delegation clause on the ground
                       that the arbitration agreement does not cover the dispute
                                    The parties contest the interpretation and reach of the
                       arbitration agreement and its delegation clause.        Although they do not
                       dispute that the FAA governs the arbitration agreement or that federal law
                       is authoritative, they disagree as to whether Schein requires the district
                       court to refer their case to arbitration without first deciding if the dispute
                       is arbitrable. Uber argues that Schein clarified that a court must enforce
                       delegation agreements even if the party's argument in favor of arbitrability
                       is wholly groundless, and that the district court's decision conflicts with this
                       precedent.   Work and Royz respond that the delegation clause is not
                       operative in this situation because Section 2 of the FAA limits the scope of
                       the Act to controversies "arising out of [the underlying] contract." Work and
                       Royz further contend Schein is distinguishab]e because the district court
                       did not invoke the "wholly groundless" exception here.
                                    Nevada has a "fundamental policy favoring the enforceability of
                       arbitration agreements," and we will "liberally construe arbitration clauses
                       in favor of granting arbitration." Talltnan v. Eighth Judicial Dist. Court,
                       131 Nev. 713, 720, 359 P.3d 113, 118-19 (2015).         Where an arbitration
                       agreement is covered by the FAA, state courts must enforce the FAA with
                       respect to that agreement. Marmet Health Care Ctr., Inc. v. Brown, 565
SUPREME COURT
           OF
        NEVADA
                                                              5
( 0)   I947A    .4PP
                U.S. 530, 530-31 (2012). Once the Supreme Court "has fulfilled its duty to
                interpret federal law, a state court may not contradict or fail to implement
                the rule so established," as such would be "incorrect and inconsistent with
                clear instruction in the precedents of [the United States Supreme Court]."
                See id. at 531-32. Accordingly, where the FAA governs a contract, we are
                bound by Supreme Court precedent interpreting the FAA.
                            Under the FAA, "arbitration is a matter of contract, and courts
                must enforce arbitration contracts according to their terms." Schein,
                U.S. at    , 139 S. et. at 529. A delegation clause is "an agreement to
                arbitrate threshold issues concerning the arbitration agreement . . . such as
                whether the parties have agreed to arbitrate or whether their agreement
                covers a particular controversy." Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S.
                63, 68-69 (2010). In other words, it is "simply an additional, antecedent
                agreement" to arbitrate a gateway issue. Schein,       U.S. at   , 139 S. Ct.
                at 529. If the parties "clearly and unmistakably" agree to delegate such
                threshold questions to an arbitrator, then courts must enforce the
                delegation clause like any other arbitration provision under the FAA.
                AT&T Tech., Inc. v. Comm. Workers of Am., 475 U.S. 643, 649 (1986); see
                Rent-A-Ctr., 561 U.S. at 70; see also First Options of Chi., Inc. v. Kaplan,
                514 U.S. 938, 943 (1995) ("[T]he court's standard for reviewing the
                arbitrator's decision [of who has the primary power to decide arbitrability]
                should not differ from the standard courts apply when they review any other
                matter that parties have agreed to arbitrate.").
                            In Schein, the parties disagreed as to whether their dispute was
                subject to arbitration.      U.S. at       , 139 S. Ct. at 528. The parties'
                contract provided that any dispute must be resolved by arbitration in
                accordance with the AAA's rules, which, in turn, provide that arbitrators

SUPREME COURT
        OF
     N EVADA
                                                       6
(0) I947A
                 hold the power to resolve arbitrability questions. Id. The district court
                 concluded that because the argument in favor of arbitrability was wholly
                 groundless, the court could decide arbitrability. Id.
                                The   Supreme     Court   disagreed,    rejecting   the   "wholly
                 groundless" exception and explaining that
                                [w]hen the parties' contract delegates the
                                arbitrability question to an arbitrator, a court may
                                not override the contract. In those circumstances,
                                a court possesses no power to decide the
                                arbitrability issue. That is true even if the court
                                thinks that the argument that the arbitration
                                agreement applies to a particular dispute is wholly
                                groundless.
                 Id. at      , 139 S. Ct. at 528-29. The Supreme Court therefore held that a
                 court may not decide arbitrability if the contract clearly and unmistakably
                 grants that authority to the arbitrator. Id. at       , 139 S. Ct. at 530-31.
                                Schein, read in conjunction with other federal law, thus
                 provides clear instruction regarding the application of the FAA to a
                 delegation clause in an arbitration agreement: where the parties have
                 clearly and unmistakably delegated the threshold question of arbitrability
                 to the arbitrator, the district court may not decline to refer the case to
                 arbitration on the ground that the arbitration agreement does not cover the
                 dispute.1      The district court may determine whether the arbitration


                          1Weare not persuaded by Work and Royz's argument that section 2
                 of the FAA supports the district court's decision, as that section addresses
                 the enforceability of arbitration agreements but does not restrict the
                 parties' ability to delegate threshold issues to the arbitrator. See 9 U.S.C.
                 § 2; see also Rent-A-Ctr., 561 U.S. at 72 (concluding a delegation clause was
                 valid under section 2 without indicating that that statutory provision
                 required the district court to first determine arbitrability). Nor are we
                 persuaded that the scope of the arbitration agreement controls the scope of
SUPREME COURT
         OF
      N EVA DA
                                                          7
(C» 1947 A
                agreement is a valid contract before referring the case to arbitration. Id. at
                530. Or, if the delegation clause is severable from the arbitration agreement
                and delegates questions regarding the arbitration agreement's validity or
                application to the arbitrator, the district court may determine whether the
                delegation clause itself is a valid agreement. See Rent-A-Ctr., 561 U.S. at
                72 (recognizing that where a delegation clause in an arbitration agreement
                is severable, unless the party opposing arbitration challenges the delegation
                clause specifically, the court should treat that clause as valid and leave
                challenges to the arbitration agreement's validity for the arbitrator); see
                also Kai Peng v. Uber Techs., Inc., 237 F. Supp. 3d 36, 55-58 (E.D.N.Y. 2017)
                (considering only whether a delegation clause was binding and otherwise
                leaving questions of the arbitration agreement's validity to the arbitrator
                pursuant to the delegation clause). But in either situation, the district court
                •may not bypass contract language delegating threshold issues to the
                arbitrator by finding that the arbitration agreement does not apply to the
                dispute.2
                            Because the Supreme Court's precedent is controlling, we are
                not free to deviate from it here. See Marmet Health, 565 U.S. at 531-32. We
                therefore consider whether the parties clearly and unmistakably delegated


                the delegation clause here, as such would contradict the purpose of a
                delegation clause and, moreover, this delegation clause's broad language
                plainly belies that argument.

                      2Although   Work and Royz argue that the district court did not utilize
                the wholly groundless exception rejected in Schein, and although the
                district court did not expressly reference the exception, we note the district
                court's reasoning closely tracked the exception, as the court declined to
                apply the delegation clause on the ground that Uber failed to show that the
                claims were subject to arbitration. See Schein,     U.S. at    , 139 S. Ct. at
                529 (describing the wholly groundless exception).
SUPREME COURT
        OF
     N EVADA
                                                      8
(0) I947A
                the threshold question of arbitrability to the arbitrator, as if they did, we
                must enforce that agreement.
                The parties clearly and unmistakably delegated threshold issues of
                arbitrability to the arbitrator
                             Uber argues that the delegation clause expressly and clearly
                delegates all threshold issues of arbitrability to the arbitrator. Work and
                Royz counter that because the delegation clause applies to and incorporates
                the arbitration agreement's terms, the arbitration agreement applies only
                to claims arising out of or relating to its terms. Therefore, Work and Royz
                contend, the delegation clause does not clearly and unambiguously delegate
                all threshold questions of arbitrability to the arbitrator. We review issues
                of contract interpretation de novo. See Galardi v. Naples Polaris, LLC, 129
                Nev. 306, 309, 301 P.3d 364, 366 (2013) (interpreting a contract where the
                underlying facts are not in dispute presents a question of law).
                             We are not persuaded by Work and Royz's argument because it
                confuses the preliminary question of whether the contract delegates
                arbitrability issues with the secondary question of whether the dispute is
                arbitrable. In determining whether a contract delegates threshold issues
                such as arbitrability to the arbitrator, we must consider the contract's
                language as written.     See Schein,         U.S. at      , 139 S. Ct. at 529
                (explaining that pursuant to the FAA, courts must "interpret the contract
                as written"). And as rnany courts have found, incorporating the AAA's rules,
                even without more, constitutes clear and unmistakable evidence of intent
                to submit the question of arbitrability to the arbitrator. See Brennan v.
                Opus Bank, 796 F.3d 1125, 1130-31 (9th Cir. 2015) (concluding that a
                contract's   incorporation   of the    AAA    rules    constituted   clear   and
                unmistakable evidence of intent to submit questions of arbitrability to the
                arbitrator); Airbnb, Inc. v. Doe, 336 So. 3d 698, 703-05 (Fla. 2022) (compiling
SUPREME COURT
        OF
     NEVADA
                                                       9
(Ol I)47A
                 federal cases reaching the same conclusion). Not surprisingly, then, express
                 delegation clauses often easily establish clear and unmistakable evidence of
                 the parties' intent to have arbitrability resolved by an arbitrator.      See
                 Mohamed v. Uber Techs., Inc., 848 F.3d 1201, 1207-09 (9th Cir. 2016)
                 (enforcing delegation clauses that delegated issues of "enforceability,
                 revocability or validity of the Arbitration Provision" to the arbitrator); Lee
                 v. Uber Techs., Inc., 208 F. Supp. 3d 886, 889, 891 (N.D. Ill. 2016) (finding
                 clear and unmistakable evidence to delegate gateway questions to the
                 arbitrator and upholding a delegation clause that required disputes "arising
                 out of or relating to interpretation or application of this Arbitration
                 Provision, including [its] enforceability, revocability or validity" to be
                 decided by the arbitrator).
                             Both are present in the contract at issue here. The arbitration
                 agreement incorporates the AAA's rules and includes an express delegation
                 clause. The delegation clause provides, in broad terms, that the parties
                 agree that the arbitrator has exclusive authority to resolve disputes relating
                 to the arbitration agreement's interpretation, applicability, enforceability,
                 and formation. In fact, the delegation clause specifically states that the
                 arbitrator is responsible for deciding all threshold arbitrability issues. We
                 conclude this language is clear and unmistakable evidence of the parties'
                 intent to delegate the question of arbitrability to an arbitrator.
                             Moreover, our conclusion applies with equal force to Royz.
                 Although Royz did not order the Uber ride or use the Uber app on the day
                 of the accident, she previously contracted with Uber when she downloaded
                 the Uber app and thereby assented to all of Uber's terms and conditions,
                 including the arbitration provision and delegation clause. Thus, although
                 it remains to be seen whether the arbitration agreement covers the

 SUPREME COURT

          OF
       N EVADA
                                                       10
(())   V47A
                      underlying accident, that is a question for the arbitrator to decide under the
                      plain language of the delegation clause.' Accordingly, the district court
                      must refer the case to arbitration.
                                                 CONCLUSION
                                  Where the United States Supreme Court interprets the FAA,
                      state courts may not contradict or circumvent that precedent. In Henry
                      Schein, Inc. v. Archer & White Sales, Inc.,     U.S.    „     139 S. Ct. 524,
                      531 (2019), the United States Supreme Court explained that the FAA allows
                      parties to agree that an arbitrator will determine threshold arbitrability
                      questions, and the Court unanimously concluded that if a party's
                      arbitration agreement shows a clear and unmistakable intent to delegate
                      the threshold issue of arbitrability to the arbitrator, a court may not deny a
                      motion to compel arbitration on grounds that the arbitration agreement
                      does not apply to the dispute. Here, the district court erred by denying


                            3We    decline to reach the parties' arguments regarding
                      unconscionability, as Work and Royz waived this argument by raising it for
                      the first time in their opposition to the motion for reconsideration, see
                      Thomas v. Hardwick, 126 Nev. 142, 158, 231 P.3d 1111, 1121 (2010), and,
                      moreover, the delegation clause clearly delegates questions of
                      unconscionability to the arbitrator. As to the remaining arguments, we
                      have considered them and either conclude they are without merit or need
                      not be addressed in light of our decision. Notably, we are unpersuaded by
                      Work and Royz's argument regarding a lack of mutual assent, where Work
                      and Royz indisputably created Uber accounts in which they agreed to Uber's
                      terms and conditions, including the delegation clause. See Meyer v. Uber
                      Techs., Inc., 868 F.3d 66, 79-80 (2d Cir. 2017) (deciding that plaintiff
                      manifested his assent to Uber's arbitration agreement by creating an
                      account on the Uber app, which requires every Uber user to agree to its
                      terms, regardless of whether plaintiff clicked on the hyperlink to view
                      Uber's terms); Cordas v. Uber Techs., Inc., 228 F. Supp. 3d 985, 988-90 (N.D.
                      Cal. 2017) (deciding that plaintiff was on notice of Uber's terms and
                      conditions and assented to them by creating an Uber account).
SUPREME COURT
      OF
     NEVADA
                                                            11
0)1 I Y.17,1 .4.4M.
                Uber's motion to compel on ground that the claims are not subject to the
                arbitration agreement, as the agreement's delegation clause expressly
                requires the arbitrator to determine threshold issues of arbitrability. We
                therefore reverse the district court's order denying the motion to compel
                arbitration and remand this matter with directions that the court grant the
                motion and refer the case to arbitration.




                                                      ver


                We oncur:



                Parraguirre



                Hardesty


                                               J.
                Cadish

                                 7




                Pickering




SUPREME COURT
         OF
     NEVADA
                                                     12
((J) I)47A
                      HERNDON, J., with whom STIGLICH, J., agrees, concurring in part and
                      dissenting in part:
                                    As to appellants' claims regarding the district court's decision
                      pertaining to respondent Andrea Work, I agree, based on the particular
                      facts and circumstances presented, that the district court erred. I do not,
                      however, completely agree with the majority's analysis of the district court's
                      role in arbitration agreement delegation clause cases in the "post-Henry
                      Schein" era. Thus, I concur regarding Work in the result only.
                                    As to appellants' claims regarding the district court's decision
                      pertaining to respondent Megan Royz, I respectfully dissent, as I do not
                      believe the district court erred. I believe the majority has taken far too rigid
                      a view of the holding in Henry Schein, Inc. v. Archer & White Sales, Inc.,
                      U.S.    , 139 S. Ct. 524 (2019). In so doing, the majority has created the
                      very "absurd results" cautioned against by numerous courts that have been
                      called upon to opine on arbitration agreement and/or delegation clause
                      cases. See Metro. Life Ins. Co. v. Bucsek, 919 F.3d 184, 192 (2d Cir. 2019);
                      Smith v. Steinkamp, 318 F.3d 775, 777 (7th Cir. 2003); Coors Brewing Co.
                      v. Molson Breweries, 51 F.3d 1511, 1516 (10th Cir. 1995); Moritz v.
                      Universal City Studios LLC, 268 Cal. Rptr. 3d 467, 475 (Ct. App. 2020). The
                      Henry Schein court focused on whether lower courts could apply the "wholly
                      groundless" exception to cases when determining the issue of arbitrability.
                          U.S. at     , 139 S. Ct. at 529-31. However, not only does this case not
                      present an instance where a district court applied the "wholly groundless"
                      exception, but it is also factually distinctive from Henry Schein. In Henry
                      Schein, a contract clearly governed the parties' relationship, but to avoid
                      arbitration the lower court applied the "wholly groundless" exception. Here,
                      no contract governed the interaction Royz had with appellants that led to

SUPREME COURT
        OF
     NEVADA


(0) 1947A    a-C14>
               ' S,
                the underlying action. And extending an arbitration clause from a contract
                that governed completely different interactions Royz had with appellants to
                the underlying action is absurd. "[Henry] Schein presupposes a dispute
                arising out of the contract or transaction, i.e., some minimal connection
                between the contract and the dispute," Moritz, 268 Cal. Rptr. 3d at 475,
                which is just not the case here for Royz.
                            As the majority notes, Work and Royz each downloaded Uber's
                rideshare app and created accounts. On February 22, 2018, while Work and
                Royz were riding in an Uber, they were involved in a motor vehicle accident,
                which is the subject of the personal injury lawsuit at issue.             While
                respondents each had an Uber account, only Work invoked her account and
                requested Uber's rideshare service on February 22, 2018. Royz did not
                invoke her account or order any vehicle. She was merely a passenger. The
                terms of an agreement she entered into with Uber for when she utilized
                Uber's app to request and receive a ride previously cannot now govern the
                circumstances under which she was only a passenger in a vehicle.
                            In Coors Brewing Co. v. Molson Breweries, the court noted that
                an arbitration clause "does not extend to all disputes of any sort . . . but only
                to disputes touching specified provisions of the agreement." 51 F.3d at 1516.
                The Coors court, using an example of two business owners who execute a
                sales contract containing an arbitration clause and thereafter, one assaults
                the other, pointed out how absurd it would be if one party were to attempt
                to use the sales contract to force the assault case to arbitration. Id. In
                short, one party cannot unilaterally extend, in perpetuity, an arbitration
                agreement to cover any and every dispute the parties may ever happen to
                have simply because the parties previously signed an arbitration agreement
                covering certain, specified disputes. See Moritz, 268 Cal. Rptr. 3d at 476

SUPREME COURT
           OF

       NEVADA
                                                       2
0)1 I,147 ,k
                (noting that "[a] ppellants' argument that an arbitration provision creates a
                perpetual obligation to arbitrate any conceivable claim that [a party] might
                ever have against them is plainly inconsistent" with the FAA's requirement
                that the dispute relate to the contract in which the arbitration provision
                appears); see 9 U.S.C. § 2 (providing that an arbitration agreement applies
                to a "controversy thereafter arising out of such contract"). To allow a party
                to do so would, without question, run afoul of common sense and public
                policy and create absurd results.
                             Regarding delegation clauses, it would be equally illogical to
                seek to force one of the above business owners to submit the question of
                arbitrability of the assault case to an arbitrator when the matter involved
                an arbitration clause that only covered the sales contract.                Most
                importantly, it would seem highly unlikely that there could be evidence that
                  e parties clearly and unmistakably intended to submit the question of the
                arbitrability of a subsequent assault claim to an arbitrator when they
                executed a general sales contract arbitration delegation clause.
                            Here, Uber's terms of service govern an individual's "use . . . of
                the applications ... and services," and the arbitration agreement states
                that an individual and Uber agree to arbitrate "any dispute . . . arising out
                of or relating to . . . these Terms . . . ." Under these facts and circumstances,
                forestalling Royz's access to the courts by forcing her to submit the question
                of arbitrability to an arbitrator is akin to forcing the business owner to
                submit the question of arbitrability of the assault case to an arbitrator.
                Royz did not use Uber's app or request services on the date of the accident
                and there is not, and could not be, any evidence that she intended to submit
                this type of dispute to an arbitrator to decide arbitrability. In case the
                absurdity of extending Henry Schein to Royz's situation is still unclear, I

SUPREME COURT
         OF
      NEVADA
                                                       3
«)) I 947A
                      submit another example. Under the majority's analysis, if Royz were a
                      pedestrian who had an Uber app and account and had previously utilized
                      Uber's app and services, and who was injured when an Uber driver struck
                      her while she was walking, she would still have to submit her personal
                      injury claim to an arbitrator to determine arbitrability because she had at
                      one time, in an unrelated instance, entered into an agreement with Uber.
                      Such a requirement is absurd and unfairly delays Royz's access to justice.
                                  As the court in Metropolitan Life Insurance Co. v. Bucsek
                      explained, "[Ole right of access to courts is of such importance that courts
                      will retain authority over the question of arbitrability of the particular
                      dispute unless the parties clearly and unmistakably provide[dr that the
                      question should go to arbitrators." 919 F.3d at 190 (alteration in original)
                      (quoting Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83 (2002)). To
                      this point, Metropolitan Life Insurance Co., notably entered after the
                      opinion in Henry Schein was rendered, held that "vague provisions as to
                      whether the dispute is arbitrable are unlikely to provide the needed clear
                      and unmistakable inference of intent to arbitrate its arbitrability." 919 F.3d
                      at 191 (emphasis added). Quite simply, Royz did not invoke her account
                      and did not request Uber's services on the date in question. Still, Uber seeks
                      to have the question of arbitrability decided by an arbitrator even though
                      the scenario involves a dispute occasioned by an event occurring during an
                      account holder's nonuse of their account. This is the epitome of absurdity.
                      See Moritz, 268 Cal. Rptr. 3d at 475 ("When an arbitration provision is read
                      as standing free from any [underlying] agreement, absurd results ensue."
                      (alteration in original) (internal quotation marks omitted)). There are not
                      just "vague provisions" at play here; rather, there are actually no provisions
                      that provide clear and unmistakable evidence that the parties intended to

SUPREME COURT
        OF
     N EVADA
                                                            4
(0) 1047A    .1ggb.
                submit the question of arbitrability of a dispute arising from an event
                outside of an account holder's use of their account to an arbitrator.
                Accordingly, I believe that the majority has erred in reaching its disposition
                as to Royz, and therefore, I respectfully dissent in part.




                                                                                 9   J.
                                                    Herndon




                I concur:



                Stiglich




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A